DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on July 27, 2021:
The abstract is amended.
Claims 1, 11, and 21 are amended.
Claims 1-21 are pending.

Response to Arguments
In response to the remarks filed on July 27, 2021:
a.	Objection to the abstract is withdrawn in view of Applicant’s amendment.
b.	Applicant’s remarks regarding the 35 U.S.C. 103 rejections of the pending claims have been fully considered but are moot in view of a new ground of rejection presented hereon.





Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement filed on June 9, 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11-13, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Belknap et al. (Pub. No. US 2009/0106219, published on August 23, 2009; hereinafter Belknap I) in view of Belknap et al. (Pub. No. US 2010/0030758, published on February 4, 2010; hereinafter Belknap II).

Regarding claims 1, 11, and 21, Belknap I clearly shows and discloses a system for improving the effectiveness of a query optimizer of a database management system, comprising: at least one hardware processor; and memory storing instructions that, when executed, cause the at least one hardware processor to implement a method for improving the effectiveness of a query optimizer of a database management system; and a non-transitory computer readable medium containing computer executable Abstract and Figures & 7), wherein the method comprising: 
submitting a first database query to the database management system (In step 510, the database server receives a request to execute a database command, [0170]); 
receiving information indicative of an amount of time taken by the database management system to execute the first database query using a plan selected by the query optimizer (if the query optimizer determines that both B and C are verified, the database server would execute plan B because its costs are lower than those of C, [0173]. In step 592, based on the collected performance statistics, the database server evaluates the performance of the identified plan to determine if the identified plan performed above some threshold level. For example, the database server may determine whether or not the identified plan's actual costs were within a certain margin of error, [0177]. Statistics include execution time of a query plan, [0110]. A plan costs indicate speeds of execution, [0019]);  43WO 2018/223010PCT/US2018/035624 
causing the database management system to execute each of a plurality of test plans that the database management system is capable of using to execute the first database query (the database server may determine if the actual costs of the identified plan are better than the actual costs of the other verified plans for the database command. To make this determination, the database server may re-execute more than one--or even all--of the verified plans to determine the actual costs of the more than one verified plans in the current execution context, [0177]); 

receiving information indicative of an amount of time taken by the database management system to execute the first database query using each of the plurality of test plans (the threshold level is set at a certain percentage above the actual performance of the tested verified plans. For example, the identified plan may be verified only if it offers performance more than 33% better than the tested verified plans, [0178]. Statistics include execution time of a query plan, [0110]); 
determining, based on the amount of time taken to execute the first database query using the plan selected by the query optimizer and the amount of time taken to execute the first database query using each test plan, a metric indicative of the effectiveness of the query optimizer (the threshold level is set at a certain percentage above the actual performance of the tested verified plans. For example, the identified plan may be verified only if it offers performance more than 33% better than the tested verified plans, [0178]. If the identified plan performs above the threshold level, then, in step 594, the database server stores verification data for the identified plan, [0179]); and 
causing the metric indicative of the effectiveness of the query optimizer to be presented to a user (Based on the collected statistics, and also possibly based on a comparison to statistics collected for other verified query plans, the server or administrator may decide to permanently verify the plan as either acceptable or unacceptable, [0187]).  
Belknap II discloses the plurality of test plans includes at least one plan not generated by the query optimizer (collecting execution suggestions from multiple sources (e.g., CBO, RBO, automatic SQL tuner) and control a test execution logic to test execute the candidates to select an execution plan to run. The execution plan may be identified as being the "best" execution plan with respect to certain selection criteria (e.g., performance time, resources consumed), [0016]-[0018], [0052]-[0058]).
It would have been obvious to an ordinary person skilled in the art at the time of the effective filing date of the invention to incorporate the teachings of Belknap II with the teachings of Belknap I for the purpose of identifying a preferred execution plan based on data produced by test executing the execution plans provided by different optimizers to determine a corresponding effectiveness of a particular optimizer.   
Regarding claims 2, and 12, Belknap I further discloses:
submitting each of a plurality of database queries to the database management system (In step 510, the database server receives a request to execute a database command, [0170]. Repeatable commands include reporting, form-generating, or business-flow logic applications occurring in a variety of different contexts, [0020]); 
receiving, for each of the plurality of database queries, information indicative of an amount of time taken by the database management system to execute the database query using a plan selected by the query optimizer (if the query optimizer determines that both B and C are verified, the database server would execute plan B because its costs are lower than those of C, [0173]. In step 592, based on the collected performance statistics, the database server evaluates the performance of the identified plan to determine if the identified plan performed above some threshold level. For example, the database server may determine whether or not the identified plan's actual costs were within a certain margin of error, [0177]. Statistics include execution time of a query plan, [0110]. A plan costs indicate speeds of execution, [0019]); 
causing, for each of the plurality of database queries, the database management system to execute each of a plurality of test plans that the database management system is capable of using to execute the database query (the database server may determine if the actual costs of the identified plan are better than the actual costs of the other verified plans for the database command. To make this determination, the database server may re-execute more than one--or even all--of the verified plans to determine the actual costs of the more than one verified plans in the current execution context, [0177]); 
receiving, for each of the plurality of database queries, information indicative of an amount of time taken by the database management system to execute the database query using each of the plurality of test plans associated with the database query (the threshold level is set at a certain percentage above the actual performance of the tested verified plans. For example, the identified plan may be verified only if it offers performance more than 33% better than the tested verified plans, [0178]. Statistics include execution time of a query plan, [0110]); 
determining, for each of the plurality of database queries, a proportion of the test plans associated with execution times longer than the amount of time taken to execute the database query using the plan selected by the query optimizer (the threshold level is set at a certain percentage above the actual performance of the tested verified plans. For example, the identified plan may be verified only if it offers performance more than 33% better than the tested verified plans, [0178]); and 

calculating the metric based on the proportion of the test plans associated with execution times longer than the amount of time taken to execute the database query using the plan selected by the query optimizer associated with each of the plurality of database queries (If the identified plan performs above the threshold level, then, in step 594, the database server stores verification data for the identified plan, [0179]).  
Regarding claims 3, and 13, Belknap I further discloses the metric is based on the number of database queries of the plurality of database queries for which the plan selected by the query optimizer is associated with a longer execution time than each of the test plans (the threshold level is set at a certain percentage above the actual performance of the tested verified plans. For example, the identified plan may be verified only if it offers performance more than 33% better than the tested verified plans, [0178]. Statistics include execution time of a query plan, [0110]).  
Regarding claims 7, and 17, Belknap I further discloses:
identifying a first test plan of the plurality of test plans that caused the database management system to execute the query in the least amount of time; in response to identifying the first test plan, comparing the amount of time taken to execute the plan selected by the query optimizer to the amount of time taken to execute the first test plan (To make this determination, the database server may execute the verified plan having the lowest total predicted costs for the current execution context, and compare the actual costs of the identified plan with the actual costs of the verified plan having the lowest total predicted costs, [0177]); and 

calculating, based on the comparison of the amount of time taken to execute the plan selected by the query optimizer to the amount of time taken to execute the first test plan, a second metric indicative of the effectiveness of the query optimizer (the identified plan may be verified only if it offers performance more than 33% better than the tested verified plan or plans. However, the threshold level may be set at any level in relation to the performance of a verified plan, including at a level below the performance of the verified plan, [0178]).  
Claims 8-10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Belknap I in view of Belknap II and further in view of Bestgen et al. (Pub. No. US 2008/0140622, published on June 12, 2008; hereinafter Bestgen).

Regarding claims 8, and 18, Bestgen then discloses request, from an application program interface (API) associated with the database management system, the information indicative of an amount of time taken by the database management system to execute the first database query using a plan selected by the query optimizer; and receive, from the API, the information indicative of an amount of time taken by the database management system to execute the first database query using a plan selected by the query optimizer (the GUI toolbar button (728) for refreshing the GUI display, when invoked, causes the refresh of the display of the accumulated actual run time data for the SQL query only with accumulated actual run time data having values that have changed during execution of the SQL query after a previous display of accumulated actual run time data. Consider, for example, that the current "Processing Time (ms)" spent on the tablescan database operation is 600 milliseconds, not 473.62 milliseconds as presently displayed in the exemplary GUI display (700), [0087]. The DBMS (106) provides database management functions for database (118). As mentioned above, a database is a collection of related data and metadata. The other software components in the exemplary system of FIG. 1 access functions of the DBMS (106) using the application programming interface (` API`) (140) exposed by the DBMS (106), [0025]).
It would have been obvious to an ordinary person skilled in the art at the time of the effective filing date of the invention to incorporate the teachings of Bestgen with the teachings of Belknap I, as modified by Belknap II, for the purpose of displaying explain data for a SQL query of a database with runtime characteristics and values for performance analysis associated with the query.   
Regarding claims 9, and 19, Bestgen further discloses requesting, from the API, indicative of an amount of time taken by the database management system to execute the first database query using each of the plurality of test plans (graphic representations of access plans are generated in Figure 7, [0053]. It is clear that each of the plurality of access plans has a respective graphic representation when being executed).  
Regarding claims 10, and 20, Bestgen further discloses receiving, in response to a request submitted to the API, syntax to cause the database management system to execute the first test plan; and causing the database management system to execute the first test plan using the syntax received from the API (execution engine (104) will pass the operating system commands from job (102) to the operating system for execution and pass the SQL queries from job (102) to DBMS (106) for execution. Job execution engine (104) passes the SQL queries to DBMS (106) through API (140). The `SQL` command illustrated in job (102) is a function made available through API (140), [0032]).

Allowable Subject Matter
Claims 4-6, and 14-16 are objected for being dependent on a respective base independent claim but would be allowable if rewritten in independent form to incorporate the limitations of the respective base claim and all intervening claims.

Related Prior Art
The following references are deemed relevant to the claims:
Bruno et al. (Pub. No. US 2006/0212429) teaches threshold-based strategies applied to relational data to facilitate in determining an optimal execution plan for top-k selection queries. These strategies utilize a given query and relational data metadata to identify possible execution plans. This allows alternatives to scanning techniques to be considered in order to further enhance the overall efficiency of the optimal execution plan. A query optimizer can prune, for example, the alternative execution plans during enumeration of the plan space and/or during cost evaluations of the possible alternative execution plans. A cost model for the query optimizer can utilize a cost function based on an approximation of the number of iterations required to complete a threshold-based strategy.


Tran et al. (Pub. No. US 2016/0292167) teaches from the permutation of the generated execution plans, based on various factors such as data/performance statistics, a baseline execution plan may be selected. However, as described in the previous section, the baseline execution plan is only optimized for a particular DBMS. In an embodiment, the query optimizer, may select an execution plan that is optimized for more than one DBMS. The query optimizer may then compare the total estimated operation costs for the evaluated execution plans and select an execution plan with the least estimated cost.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

              /SON T HOANG/    Primary Examiner, Art Unit 2169                                                                                                                                                                                                          September 9, 2021